DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-12 in the reply filed on 03/01/2022 is acknowledged.
Claim(s) 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2022.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Worthing (US 2020/0238380) in view of Beaman (WO 2016/183210A1).
Regarding claims 1 and 12, Worthing teaches a method for additively printing extension segments on workpieces using an additive manufacturing machine ([0012]). Worthing teaches controlling, with a computing device 2002 (computing system), an operation of an additive manufacturing system 100 (additive manufacturing machine) such that a field of view 114 (region of interest) of a build plate 118 (build plate) of the additive manufacturing machine is scanned with an electromagnetic radiation beam via electron beam melting, the build plate including a workpiece 116 (workpiece) coupled thereto ([0082], [0087]-[0089], and [0208]). Worthing teaches receiving, with the computing device 2002, data of the build plate as the region interest is scanned (vision system 102; [0082]). Worthing teaches determining, with the computing device 2002, a location of a workpiece interface 120 (workpiece interface) of the workpiece based on the received data ([0087] and [0208]). Worthing teaches controlling, with the computing device 2002, the operation of the print head such that an extension segment is additively printed on the determined workpiece interface ([0088] and [0208]). The workpieces 116 are airfoils such as compressor blades or turbine blades of a turbomachine, the workpiece-assembly 200 may be configured to hold a number of blades that corresponds to the number of blades in one or more stages of the compressor and/or turbine, as applicable ([0096]).
Worthing does not teach an operation of a print head of the additive manufacturing machine such that a region of interest of a build plate of the additive manufacturing machine is scanned with an electromagnetic radiation beam; receiving, with the computing system, data associated with reflections of the electromagnetic radiation beam off of the build plate as the region interest is scanned; receiving, with the computing system, data associated with a location of the electromagnetic radiation beam relative to the build plate; determining, with the computing system, a location of a workpiece interface of the workpiece based on the received data associated with the reflections of the electromagnetic radiation beam and the received data associated with the location of the electromagnetic radiation beam.
However, in the same field of endeavor, methods for detecting defects in an additive manufacturing process, Beaman teaches a method that incorporates an OCT recording device, that is directly linked to galvanic mirrors of a print head to obtain spatial locations (fig. 3; [0045]). Although Beaman is directed to the recording of the spatial location of defects or imperfections, it also discloses the possibilities of using the system linked to a wider scale such as the whole layer-contour of the object ([0033]-[0034]). The derived signals from the broadband OCT beam can be used in a feedback mode to improve the control of the manufacturing process ([0033]). As shown in Fig 3, the laser 204 of the laser sintering system 101 generates a beam which is reflected and directed, by mirror 301 and a focal lens, onto a sintering area on the part 225 ([0045]). The light source 202 generates a second beam that is directed, via mirror 302, to a dichroic lens 303, which combines the beam generated by the laser 204 with the beam generated by the light source 202 ([0045]). The combined beam is directed to the sintering point on the part 225 ([0045]). In some embodiments, light reflecting from the part 225 are directed back to the mirror 301 to a detector (not shown) in the OCT system ([0045]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Worthing to include the OCT device with signals from the broadband OCT beam that can be used in a feedback mode as taught by Beaman in order to recording of the spatial location of defects or imperfections and to improve the control of the manufacturing process ([0033] and [0045]).
Regarding claims 2-4 and 10, as applied to claim 1, Worthing does not specify wherein receiving data associated with the reflections of the electromagnetic radiation beam comprises receiving, with the computing system, data indicative of a signal strength of the reflections of the electromagnetic radiation beam off of the build plate; wherein determining the location of the workpiece interface comprises generating, with the computing system, an image of the build plate based on the received data associated with the reflections of the electromagnetic radiation beam and the received data associated with the location of the electromagnetic radiation beam, the image including a plurality of pixels, each pixel corresponding to one sample of the received data; wherein determining the location of the workpiece interface comprises analyzing, with the computing system, the generated image to determine the location of the workpiece interface; nor wherein controlling the operation of the print head such that the region of interest is scanned comprises adjusting at least one of a scan speed of a galvanometer of the additive manufacturing machine or a sampling rate of an imaging device of the additive manufacturing machine.
However, Beaman further teaches an OCT system may be used to monitor the thickness of a powder layer ([0033]). The monitored thickness data may be used to set the incident laser dosimetry applied to that particular spatial location, the scan speed of galvanometers used in the process, the next layer thickness, the chamber heat control, and the like ([0033]). Part dimensions can also be measured in situ and compared against a reference digital description of the part to provide quality and verification certificates for fabrication conditions during the build ([0033]). This reads on the generating and analyzing an image of the build plate, wherein the image including a plurality of pixels. Additional measurements could be made on the part dimensions and compared against reference digital descriptions of the part (for instance: Computer Aided Design or CAD data) to provide quality metrics ([0034]). The light reflecting from the part 225 are directed back to the mirror 301 to a detector (not shown) in the OCT system ([0045]). This reads on data indicative of signal strength.
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Worthing to include the OCT device with signals from the broadband OCT beam that can be used in a feedback mode as taught by Beaman in order to recording of the spatial location of defects or imperfections and to improve the control of the manufacturing process ([0033] and [0045]).
Regarding claim 5, as applied to claim 1, Worthing teaches a method further comprising controlling, with the computing system, an operation of a recoater 134 (recoater) of the additive manufacturing machine such that a layer of powder is added to the build plate before scanning the region of interest with the electromagnetic radiation beam ([0091]).
Regarding claims 6-7, as applied to claim 1, Worthing teaches a method further comprising wherein the region of interest corresponds to a portion of the build plate and wherein the region of interest corresponds to an entirety of the build plate ([0087]).
Regarding claims 8-9, as applied to claim 1, although Worthing in view of Beaman does not specify controlling, with the computing system, the operation of a first print head of the additive manufacturing machine such that a first region of interest of the build plate is scanned with a first electromagnetic radiation beam; controlling, with the computing system, the operation of a second print head of the additive manufacturing machine such that a second region of interest of the build plate is scanned with a second electromagnetic radiation beam; nor controlling, with the computing system, the operation of first and second print heads of the additive manufacturing machine such that the region of interest of the build plate is scanned with first and second electromagnetic radiation beams, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the laser and light source taught by Beaman, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding claim 11, as applied to claim 1, Worthing does not specify wherein an energy of the electromagnetic radiation beam is less when the region of interest of the build plate is scanned than when the extension segment is additively printed on the determined workpiece interface.
However, Beaman teaches the selection criteria for the wavelength of the OCT beam is that the attenuation (incorporating both scattering and absorption) length of the OCT light in the powder layer and/or sintered material should be of the same order of magnitude or less than the thickness of the powder layer or the interrogation depth in the sintered material ([0040]). Thus, this reads on the energy of the OCT beam being less than that required to sinter material (such as an extension segment).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Worthing to include the OCT device with signals from the broadband OCT beam that can be used in a feedback mode as taught by Beaman in order to recording of the spatial location of defects or imperfections and to improve the control of the manufacturing process ([0033] and [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743